Citation Nr: 1501683	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from January 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on brokerage for the RO in Detroit, Michigan. 

This case was previously before the Board in March 2011 and August 2012 and remanded for additional development.  In February 2014, the Board requested a Veterans Health Administration (VHA) opinion.  A March 2014 VHA opinion was obtained.  The Veteran was notified of the opinion and given an opportunity to respond.  In July 2014, the case was again remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are electronic record storage systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's currently diagnosed gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS) and gastritis did not have their onset in service and are not caused or aggravated beyond their normal progression by service-connected patellofemoral syndrome and/or the use of non-steroidal anti-inflammatory medications (NSAIDs).


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected patellofemoral syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his service connection claim in July 2007.  In a September 2007 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the September 2007 letter - which meets the content of notice requirements described in Dingess/Hartman and Pelegrini - also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  The AOJ has obtained all available service treatment records (STRs) through two separate records requests.  However, the STRs are incomplete and only available on microfiche.  The Veteran has submitted all STRs in his possession, and a November 2008 letter notified him of alternate forms of evidence which may supplement his missing STRs.  The Board finds that any further efforts to obtain STRs would be futile, and that no reasonable possibility exists that any further STRs are in the possession of the federal government.

The AOJ has also obtained all private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran has not identified any relevant VA treatment records and, in January 2009, the AOJ confirmed that the Veteran had not filed a disability claim with the Social Security Administration (SSA).

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  The Board remanded this appeal on several occasions in order to obtain an adequate VA Compensation and Pension (C&P) examination report.  The Board supplemented examination opinion adequacies in VA examination reports dated March 2008, March 2011 and September 2012 by obtaining a March 2014 VHA opinion and an addendum VA opinion in July 2014.  These examination reports are based upon review of the claims folder and the Veteran's reported history of symptoms and treatment for his claimed gastrointestinal disabilities.  In totality, the Board finds that these examination reports fully discuss the questions posed by the Board in the prior remands and are adequate for purposes of assessing the nature and etiology of the Veteran's gastrointestinal disabilities.  Accordingly, the Board finds that the VA has obtained adequate VA examination reports, and no further examination/opinion is necessary.

This case has been previously been remanded to assist the Veteran in obtaining private medical records and obtain adequate VA examination with opinion.  As discussed above, the AOJ has obtained all available private treatment records and the VA examinations reports obtained, to include the VHA opinion obtained by the Board, satisfy the Board's prior remand directives.  Thus, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he is entitled to service connection for his current gastrointestinal disabilities.  He asserts that NSAIDs prescribed to treat his service-connected bilateral knee disabilities caused or aggravated his current gastrointestinal disabilities.  He reports the onset of gastrointestinal disability during service with use of NSAIDs which required a prescription of Prilosec.  He further reports discontinuing the use of NSAIDs in 1992 due to the gastrointestinal side-effects.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Peptic ulcers (gastric or duodenal) are listed among the chronic diseases under 38 C.F.R. § 3.309(a).  However, diagnoses such as gastritis, GERD, hiatal hernia, IBS and gastroenteritis are not listed among the chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the totality of the evidence of record, the Board finds that competent, probative evidence satisfies the first two elements of service connection: current disabilities and in-service incurrence.  However, the preponderance of the evidence weighs against a finding of a medical nexus to service or service-connected cause for any currently manifested gastrointestinal disability. 

The first element of service connection is demonstrated by the Veteran's available private medical records which reflect the prescription of various medications used to treat gastrointestinal symptoms in 1997, such as Alka Selzer, Zantac, Prilosec and Prevacid.  An assessment of possible GERD is first recorded in 2002 followed by additional diagnoses of gastritis, hiatal hernia and IBS.

The second element of service connection - in-service incurrence or aggravation of a disease or injury - is also satisfied.  In this respect, the Veteran's available STRs reflect his prescription of NSAID medications to treat his bilateral knee symptoms.  He was treated for viral gastroenteritis in May 1988.  Additionally, the Veteran has reported being prescribed Prilosec for his gastrointestinal symptoms during active service.

However, the third element of service connection - evidence of a nexus or causal connection between the in-service events/service-connected cause and current disability is not met. 

The Veteran's available STRs reflect that he was prescribed NSAID medications (Motrin, Naprosyn and Indocin) on multiple occasions, most usually 800 milligrams of Motrin three times daily (TID).  See STRs dated November 1988, October 1989, November 1990, February 1991, March 1991, April 1991 and January 1992.  The Veteran was not always compliant in taking his medications as prescribed.  See STRs dated October 1988 (noting that the Veteran was taking his prescribed Motrin intermittently) and December 1992 (noting that the Veteran had not been taking his Motrin as prescribed).  In May 1988, the Veteran was treated for viral gastroenteritis manifested by diarrhea and chills.

Post-service, the Veteran's available private medical records reflect the prescription of various medications used to treat gastrointestinal symptoms in 1997, such as Alka Seltzer, Zantac, Prilosec and Prevacid.  He was later diagnosed with GERD, hiatal hernia, gastritis and IBS.  However, the Veteran's medical treatment records do not contain any direct evidence showing that these disabilities were incurred and/or aggravated during active service, proximately due to service-connected patellofemoral pain syndrome, or proximately due to the use of NSAIDs.

Thus, the dispositive issue on appeal concerns a medical nexus between the Veteran's currently diagnosed gastrointestinal disabilities and events in service, his service-connected patellofemoral pain syndrome and/or his use of NSAIDs.

The Veteran has reported the onset of gastrointestinal symptoms in service treated with Prilosec.  He also reports discontinuing the use of NSAID medications in 1992 due to gastrointestinal side-effects.  While there is no specific available documentation to support his contention, the Board finds that the Veteran is clearly competent to report gastrointestinal symptoms and the medications prescribed for his symptoms.  Thus, the Board accepts as credible the Veteran's descriptions reported above.

At a VA examination in March 2008, the Veteran reported symptoms of stomach upset and pain during service related to taking Motrin tablets, 800 mg tablets two to three times daily, for knee problems.  He stopped taking Motrin in 1992, and had not since experienced "much symptoms" related to Motrin-induced gastritis.  However, he had been experiencing an epigastric stomach "off and on" "for the last several years more so for the last five to six years."  He had an upper GI endoscopy performed in June 2004 which revealed moderate superficial gastritis with acute superficial erosions and hiatal hernia with episodes of free reflux.  A subsequent upper GI series in December 2005 revealed minimal GERD.  The Veteran's symptoms were treated with antacids and Prevacid for most of the time, but he was currently taking Omeprazole with fairly good improvement in his upper abdominal symptoms.  He averaged burning pain in the epigastrium on and off a few times a week, which was not much related to food, and lasted from few minutes to a few hours before subsiding.  He had intermittent nausea and loose stools, but no vomiting, upper GI bleeding, hematemesis, blood in the stools or melena.  He had a history of cholecystectomy surgery in 2006.  The examiner diagnosed the Veteran with recurrent chronic gastritis by history and opined that, since the Veteran had not taken any Motrin tablets since 1992, his current gastritis was not likely related to Motrin-induced gastritis or to an active military service condition.

On VA examination in March 2011, the Veteran reported a 10-year history of intermittent diarrhea treated with Bentyl and Ametiza which did not improve his symptoms.  A colonoscopy discovered a benign polyp which had been removed.  His symptoms of diarrhea were subsequently attributed to a diagnosis of IBS.  Following review of the claims folder and consultation with medical literature, the examiner opined that there was no evidence that Motrin or bilateral patellofemoral syndrome caused or aggravated IBS.  The examiner also found that it was unlikely that the Veteran's IBS was related to the acute viral gastroenteritis in service, patellofemoral pain syndrome or the use of Motrin.

At a VA examination in September 2012, the Veteran reported taking Omeprazole twice daily for heartburn, hiatal hernia and recurrent gastritis.  He did not experience much upper GI symptoms, other than occasional nausea and heartburn, when taking his medications.  He avoided certain foods to prevent heartburn, but denied symptoms such as epigastric pain, vomiting, hemetasis and nocturnal symptoms related to GERD.  He denied significant IBS symptoms for the last year.  Following review of the claims folder, the Veteran's report of medical history, the prior VA examination reports and standard medical literature, the VA examiner opined that the Veteran's current GERD, hiatal hernia, gastritis and IBS did not likely have their onset in military service, or were caused or aggravated by military service.  It was indicated that GERD and hiatal hernia were caused by local anatomical change and gastroesophageal sphincter abnormality, and that the Veteran had not taken Motrin since 1992.  

A March 2014 VHA opinion from a gastroenterologist states as follows:

The patients Medical records were reviewed in details.

His service records were reviewed.

05/02/1988 Patient presented with acute onset of Chills, Nausea, Vomiting and Diarrhea, the symptoms had started at night and he had presented the following morning for medical evaluation.  He was diagnosed with Viral Gastroenteritis.  Apart from this initial visit he did not have any further return visits related to this.

In 1988, he was diagnosed with PatelloFemoral syndrome and treated with Motrin.  He had several visits for his knee problems and also had dyspepsia with Motrin.  

1.  Patient's GERD, Hiatal Hernia, IBS were not caused by his Military service.  The Viral Gastroenteritis was infectious in etiology because the patient presented acutely with chills, diarrhea and vomiting.  Following this episode, the patient did not present again with any symptoms that would point to a diagnosis of GERD or IBS.

2.  There is no connection- anatomical, physiological or pathological - between Patellofemoral Syndrome, GERD, IBS and Hiatal hernia for which he is requesting service connection.  Review of literature does not support any connection.

3.  Motrin like all NSAIDs can cause Gastropathy, Dyspepsia Ulceration, only while the patients continues to take the medication.  There are no chronic residual symptoms once Motrin is stopped.  There is not link between the patient's current GI symptoms and remote use of Motrin.  Again this statement is supported by current knowledge of the side effects of NSAID on the GI tract.  There are no studies in the literature to support chronicity of symptoms due to NSAIDs once the medication has been stopped for several weeks.

A July 2014 VA examiner opinion, based upon review of the claims folder, the medical history provided by the Veteran and a search of standard literature, opined that the Veteran's current GERD, hiatal hernia, recurrent gastritis and IBS did not likely have their onset in service, or were caused or aggravated by his military service or service-connected conditions.  It was explained that GERD and hiatal hernia were caused by local anatomical changes and gastroesophageal sphincter abnormality, and that the Veteran had not taken Motrin since 1992.

On the question of a nexus a between the Veteran's prescription of NSAIDs in service, his service-connected patellofemoral syndrome and/or his treatment for gastrointestinal symptoms in service (to include viral gastroenteritis in March 1988) and his current disabilities, the Board finds that the preponderance of the evidence weighs against the claim.

The Board first finds that none of the Veteran's currently diagnosed disabilities, including GERD, hiatal hernia, IBS and gastritis, were first manifested in service.  The most probative opinion, consisting of the opinion of the March 2014 VHA examiner, explains that the Veteran's episode of viral gastroenteritis in 1988 was infectious in etiology due to acute symptoms of chills, diarrhea and vomiting, and that the Veteran's STRs did not point to any symptoms indicative of GERD or IBS.  The VHA examiner conceded that the Veteran manifested dyspepsia due to NSAID use in service, but found that such symptoms were acute with discontinuation of the medication.  It was explained that, based upon current knowledge of the side effects of NSAID on the GI tract, there were no long term side effects of NSAID use when discontinue.  This opinion is further supported by the prior VA examination reports which also conclude that GERD, hiatal hernia, IBS and gastritis did not have their onset in service.

The Board next finds that none of the Veteran's currently diagnosed disabilities, including GERD, hiatal hernia, IBS and gastritis, are proximately due to service-connected patellofemoral pain syndrome.  The most probative opinion, consisting of the opinion of the March 2014 VHA examiner, explains that there is no anatomical, physiological or pathological relationship between patellofemoral syndrome and GERD, IBS and hiatal hernia.  The Veteran does not argue otherwise.

The Board finally finds that none of the Veteran's currently diagnosed disabilities, including GERD, hiatal hernia, IBS and gastritis, are proximately due to the use of NSAIDs to treat service-connected patellofemoral pain syndrome.  The opinion of the March 2014 VHA examiner is highly probative as this examiner explains that, while NSAIDs can cause Gastropathy, Dyspepsia Ulceration while being used, there were no studies in medical literature which supports chronicity of symptoms once the use of NSAIDs has been stopped for several weeks.  This examiner, while conceding that the Veteran experienced dyspepsia symptoms while taking NSAIDs, found no link between the Veteran's current GI symptoms and his remote use of Motrin which discontinued in 1992.  The opinion of the July 2014 VA examiner is also highly probative as this examiner explained that GERD and hiatal hernia were caused by local anatomical changes and gastroesophageal sphincter abnormality which were unrelated to NSAID use which stopped in 1992.

On the other hand, the only opinion supporting a nexus between a current gastrointestinal disability and service, service-connected patellofemoral pain syndrome and/or the use of NSAIDs, consists of the personal opinions of the Veteran and his representative.  However, the Board finds that these opinions provide no persuasive support for this claim as the matter of the onset, diagnosis and etiology of the disabilities at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's gastrointestinal disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus are not competent and, thus, have no probative value.

The Board observes that the Veteran and his representative have referred to literature which reports that NSAIDs can cause gastrointestinal symptoms.  This is acknowledged by the VA and VHA examiners, and holds some probative value in this case.  However, the opinions of the VA and VHA examiners as to whether the use of NSAIDs, in the facts of this particular case, has caused the Veteran's current gastrointestinal disabilities greatly outweigh the generic information concerning the potential side-effects of NSAID use cited by the Veteran and his representative.

The Board also observes that the VA and VHA examiners have taken into account the Veteran's description of gastrointestinal symptoms during and after service, his description of NSAID usage and his description of taking Prilosec since service.  These examiners have found that the historical information provided by the Veteran does not support his service connection theories.  Notably, the diagnoses of GERD, hiatal hernia, IBS and gastritis are not listed among the chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the Veteran's testimony alone is insufficient to support his service connection claim as the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, there is no lay or medical evidence of peptic ulcer which is listed as a chronic disease under 38 C.F.R. § 3.309(a).

The Board lastly observes that the VA and VHA examination reports cited above, when viewed singly, do not address all potential service connection theories.  However, the deficiency for addressing all potential service connection theories in one specific opinion does not lower the probative value of the aspect of those opinions which directly address a specific service connection theory at issue.  Rather, the opinions provided consistently represent a viewpoint that NSAID use, while capable of causing temporary gastrointestinal side effects, does not result in long-term gastrointestinal disabilities when discontinued.  Additionally, the examiners have identified that the Veteran's GERD and hiatal hernia as structural defects unrelated to NSAID use.  The Veteran and his representative have presented no competent evidence to the contrary.

For all of the foregoing reasons, the Board finds that the claim for service connection for a gastrointestinal disorder, to include as secondary to service-connected patellofemoral syndrome, must be denied.  In reaching the conclusion to 



(Continued on next page)

deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.

ORDER

Service connection for a gastrointestinal disorder, to include as secondary to service-connected patellofemoral syndrome, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


